DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to communication filed 9/14/2020. Claims 1-20 are pending for examination.

Examiner’s Note
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

4.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21, 31 and 38 of application no. 14/866180, hereinafter referred to as “180” in view of Seshadri (US 9860168 B1), in view of Muller (US 6128666 A), in view of Dawson (US 6625764 B1), in view of Edsall (US 2003/0118053 A1) and in view of Davis (US 7093109 B1).


Instant application
Patent Application 14/866180
1. 
A method of updating a cyclic redundancy code (CRC) of a packet in an apparatus, the method comprising:

processing the packet as the packet traverses a datapath of the apparatus, the processing comprising:

determining whether a header of the packet has changed to a new header: and in response to a determination that the header has changed, modifying the packet by updating an existing CRC to a new CRC without using a contribution of a payload of the packet to the updating.





11. An apparatus comprising processing circuitry and memory,
wherein the processing circuitry is configured to:
determine whether a header of a packet traversing a datapath of the apparatus has changed to a new header; and 



in response to a determination that the header has changed, modify the packet by updating an existing cyclic redundancy code (CRC) to anew CRC without using a contribution of a payload of the packet to the updating, and






the memory is configured to store the payload, the new header of the packet.

2. wherein the processing further comprises:
calculating an existing contribution of the header to the existing CRC; and

calculating a new contribution of the new header to the new CRC;

wherein the updating comprises replacing the existing contribution with the new contribution.


6. wherein the processing further comprises compacting the packet having the new header after calculating the new contribution and prior to updating the existing CRC.



10. wherein the apparatus is a switch.

21. 
38. a hardware switch.


5.	Claims 1, 9, 11 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21, 31 and 38 of application no. 14/866180, hereinafter referred to as “180” in view of Seshadri (US 9860168 B1).

Regarding Claim 1, Claim 21, 31 and 38 of the “14/866180” does not recite processing the packet as the packet traverses a datapath of the apparatus.
	However, in an analogous art, Seshadri teaches processing the packet (312/112) as the packet traverses a datapath (dependency graph; with BRI) of the apparatus (200/switch) (Col 11, line 44-47,Fig. 5, at 530-- a dependency graph stored in a memory in the packet processor for the identified packet header modification may be traversed to obtain an operation to apply the packet header modification; see Fig. 1.)(Hence the 250/110 processing the packet as the packet traverses a datapath of the switch.),
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of Seshadri and apply them in the claim 21, 31 and 38 of the “14/866180” to provide networking device such as network switch, router, brick, etc. for packet header modification for hardware-based packet processing, for faster service, better performance, (Seshadri; Col 11, line 14-18; Col 1, line 11-16.).

Regarding Claim 11, Claim 21, 31 and 38 of the “14/866180” does not recite an apparatus comprising processing circuitry and memory, wherein the processing circuitry is configured to: determine whether a header of a packet traversing a datapath of the apparatus has changed to a new header; and the memory is configured to store the payload, the new header of the packet.
	However, in an analogous art, Seshadri teaches an apparatus (network device 200-Fig. 2/is a switch-see Col 4, line 66-67) comprising processing circuitry (packet processor 250/110-Fig. 2) and memory (240-Fig. 2),
wherein the processing circuitry (250/110) is configured to:
	determine whether a header of a packet (312/112) traversing a datapath (dependency graph; with BRI) of the apparatus (network device 200-Fig. 2/is a switch-see Col 4, line 66-67—has packet processor 250/110.) (Col 11, line 44-47,Fig. 5, at 530-- a dependency graph stored in a memory in the packet processor for the identified packet header modification may be traversed to obtain an operation to apply the packet header modification; see Fig. 1.) has changed to a new header (Col 11, line 42, Fig. 5, at 520- packet header modifications is identified for the packet { the packet header to be changed-see Abstract-it is obvious will changed to new Header.})( Hence the 250/110 determines that a header of packet traversing a datapath of the switch has changed to new header.); and 
	the memory (240) is configured to store the payload (Col 7, line 36-37 and Col 8, line 43-45; payload is stored in memory.), the new header of the packet (Col 11, line 44-48-for packet header modification {i.e. changed to new header} is stored in memory.)
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of Seshadri and apply them in the claim 21, 31 and 38 of the “14/866180” to provide networking device such as network switch, router, brick, etc. for packet header modification for hardware-based packet processing, for faster service, better performance, (Seshadri; Col 11, line 14-18; Col 1, line 11-16.).

Regarding Claim 9 and 19, Claim 21, 31 and 38 of the “14/866180” does not recite wherein the processing further comprises: parsing the packet and determining a routing modification of the packet; and providing packet to a data plane interface of the apparatus.
	However, in an analogous art, Seshadri teaches wherein the processing further comprises: 
	parsing the packet (Col 7, line 37- Packet parser 320 parses the packet header{i.e. packet}.) and determining a routing (forwarding) modification of the packet ( Col 8, line 8-14-(IP) headers for the packet is evaluated{via 340} with respect to routing table {for performing different routing decisions-Col 8, line 26-28}, to determine forwarding to be performed.)(Hence the 340 determined a routing modification of the packet.); and
	providing packet to a data plane interface (egress 304) of the apparatus (network device 200-Fig. 2/is a switch-see Col 4, line 66-67—has packet processor 250.) ( Col 8, line 57- 340 sends the packet to  packet modifier 370 {i.e. egress pipeline 304 is implemented to provide forwarding of network packets as part of the data plane- Col 6, line 65-67, Fig. 3} ).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of Seshadri and apply them in the claim 21, 31 and 38 of the “14/866180” to provide networking device such as network switch, router, brick, etc. for packet header modification for hardware-based packet processing, for faster service, better performance, (Seshadri; Col 11, line 14-18; Col 1, line 11-16.).

6.	Claims 3, 4, 13 and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21, 31 and 38 of application no. 14/866180, hereinafter referred to as “180” in view of Muller (US 6128666 A).

Regarding Claim 3 and 13, Claim 21, 31 and 38 of the “14/866180” does not recite wherein the processing further comprises, prior to updating the existing CRC, advancing the existing CRC by at least a number of bytes occurring after the header and advancing the new CRC by at least a number of bytes occurring after the new header.
	However, in an analogous art, Muller teaches wherein the processing further comprises, prior to updating the existing CRC (410 of Fig. 4a), advancing the existing CRC (410 of Fig. 4a) by at least a number of bytes (4 bytes-VLAN 422) occurring after the header (408 of Fig. 4a) and advancing the new CRC(CRC of Fig. 4b) by at least a number of bytes(4 bytes-VLAN 422) occurring after the new header (408 of Fig. 4b) (Col 7, line 26-36, FIGS. 4a and 4b- for packet formats that are modified; wherein FIG. 4b illustrates a VLAN supported packet. In this format the Layer 2 header, 408 is modified to include additional 4 bytes 422 that form the VLAN tag.) (Hence see Fig. 4a and 4b, wherein advancing CRC by 4 byte that is occurring after the Header 408.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of Muller and apply them in the claim 21, 31 and 38 of the “14/866180” to provide a system and method for updating packet headers using hardware that maintains the high performance of the network element (Muller; Abstract.).
Regarding Claim 4 and 14, Claim 21, 31 and 38 of the “14/866180” does not recite wherein if the packet contains multiple headers, at least one of which changes: advancing the existing CRC comprises advancing the existing CRC by a number of bytes occurring after all headers of the packet prior to changing the header of the packet to the new header, and advancing the new CRC comprises advancing the existing CRC by a number of bytes occurring after all headers of the packet after changing the header of the packet to the new header.
	However, in an analogous art, Muller teaches wherein if the packet (of Fig. 4a) contains multiple headers (404, 405 and 405), at least one of which changes:
	advancing the existing CRC comprises advancing the existing CRC by a number of bytes occurring after all headers of the packet prior to changing the header of the packet to the new header, and 
	advancing the new CRC (CRC of Fig. 4B) comprises advancing the existing CRC(CRC 410 of Fig. 4a) by a number of bytes(4 bytes) occurring after all headers(at last header 408 of the all headers 404,406 and 408) of the packet after changing the header(408 of Fig. 4a) of the packet to the new header (408 of Fig. 4b) (Col 7, line 26-36, FIGS. 4a and 4b- for packet formats that are modified; wherein FIG. 4b illustrates a VLAN supported packet. In this format the Layer 2 header, 408 is modified to include additional 4 bytes 422 that form the VLAN tag.) (Hence see Fig. 4a and 4b, wherein advancing new CRC by 4 byte that is occurring after at Header 408 after all headers after changing the header 408 of Fig. 4a to the new header 408 of Fig. 4b..).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of Muller and apply them in the claim 21, 31 and 38 of the “14/866180” to provide a system and method for updating packet headers using hardware that maintains the high performance of the network element (Muller; Abstract.). 

7.	Claims 5 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21, 31 and 38 of application no. 14/866180, hereinafter referred to as “180” in view of Edsall (US 2003/0118053 A1).

Regarding Claim 5 and 15, Claim 21, 31 and 38 of the “14/866180” does not recite wherein the processing further comprises, for each of the headers: determining whether the header has changed to a second header; and in response to a determination that the header has changed to the second header, calculating a second contribution of the second header to the new CRC; and the updating comprises replacing the first contribution with the second contribution if the header has changed and maintaining the first contribution if the header has not changed.
	However, in an analogous art, Edsall teaches wherein the processing further comprises, for each of the headers:
	determining whether the header (204-Fig. 2) has changed to a second header (304-Fig. 3) ([0047], Fig. 3, new frame 302 includes a new EISL header 304{that is from header 204.}); and
	in response to a determination that the header (304) has changed to the second header (304), calculating a second contribution of the second header (304) to the new CRC (306) (length of 302-Fig. 3-2nd contribution) ([0047], Encapsulation comprise modification or replacement of the original CRC value 208 with a new or modified CRC value 306. So the new frame is longer than the original frame 202, a new CRC value 306 is generated (e.g., calculated) to correspond the longer length of the frame 302 that includes the newly appended EISL header 304 and its associated length.); and
	the updating comprises replacing the first contribution (length of frame 202) with the second contribution (length of frame 302) if the header (304) has changed ( [0047], new frame is longer than frame 202, a new CRC 306 is generated (e.g., calculated) to correspond the longer length of the frame 302 that includes the newly appended EISL header 304 and its associated length. a new frame is generated by encapsulating the frame with an EISL header.) (Hence if header has changed, replacing 202 with 302.) and maintaining the first contribution (length of frame 202) if the header (304) has not changed ([0047]; Fig, 2 & 3; it is obvious maintain the 202, if the 304 has not changed.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of Edsall and apply them in the claim 21, 31 and 38 of the “14/866180” to provide methods and apparatus for encapsulating a frame for transmission in a storage area network, is a high-speed special-purpose network to solve storage limitations (Edsall; [0002]; [0008]).

8.	Claims 7 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21, 31 and 38 of application no. 14/866180, hereinafter referred to as “180” in view of Davis (US 7093109 B1).

Regarding Claim 7 and 17, Claim 21, 31 and 38 of the “14/866180” does not recite wherein: a first latency is associated with calculating the existing contribution, a second latency is associated with calculating the new contribution, a sum of the first and second latency is shorter than a latency associated with changing the header to the new header and compacting the packet.
	However, in an analogous art, Davis teaches wherein:
	a first latency (short latency) is associated with calculating the existing contribution (less than 25 cycles) (Col 3, line 14-19),
	a second latency (long latency) is associated with calculating the new contribution (more than 25 cycles) (Col 3, line 14-19),
	a sum of the first (i.e.24) and second latency (i.e. 26) (24+26=50) is shorter than a latency (excess of 50 to 100 cycles.) associated with changing(modified) the header to the new header and compacting the packet ( for Long latency events typically introduce a latency excess of 50 to 100 processor cycle.)(Col 7, line 44-48) (Hence sum of the 1st and 2nd latency is shorter than a latency of changing the header{obvious to new} and obvious compact the packet.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of Davis and apply them in the claim 21, 31 and 38 of the “14/866180” to provide the threads are processed efficiently to minimize the impact of latency in accessing data formatted in tree structure (Davis; Col 1, line 13-17.).
9.	Claims 8 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21, 31 and 38 of application no. 14/866180, hereinafter referred to as “180” in view of Dawson (US 6625764 B1).

Regarding Claim 8 and 18, Claim 21, 31 and 38 of the “14/866180” does not recite wherein the processing further comprises, for updating of the existing CRC, storing the payload of the packet without storing the header.
	However, in an analogous art, Dawson teaches wherein the processing further comprises, for updating of the existing CRC (18-Fig. 7), storing the payload (506-Fig. 7) of the packet without storing the header(502-Fig. 7) (Col 9, line 27-29, Fig. 7-target CRC 22 of the packet 20 {i.e. updated from CRC 18} generated by system under test 12 is based on the header 512 and the payload 514; wherein Col 9, line 23-25, The payload 514 contains the known payload 516 (which has not been modified from the known payload 506 of the packet 16.))(Hence for updating CRC 18, the 506 is stored without storing the header 502 in the modified packet 20.)
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of Dawson and apply them in the claim 21, 31 and 38 of the “14/866180” to provide efficiency and relatively high speed(Dawson; Col 3, line 6-9.).
Claim Rejections - 35 USC § 103

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   
11.   Claims 1, 2, 6, 9, 10, 11, 12, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huffman (US 2004/0123221 A1) in view of Seshadri (US 9860168 B1).

Regarding claim 1, Huffman teaches a method of updating a cyclic redundancy code (CRC) (header CRC, CRCH (14)) of a packet (upper 10) in an apparatus (router 30-Fig. 2) (Fig. 5B; [0041]), the method comprising:
	determining whether a header (routing header (12)) of the packet (upper packet 10) has changed to a new header (new routing header (42)-Fig. 5B) ( [0041], Fig. 5B- router 30 verifies integrity of routing header 12 and the header 12 is modified {to new routing header 42-see [0053]}.); and 
	in response to a determination that the header (routing header (12)) has changed (router determines that header 12 has changed to new header 42-Fig. 5B; [0041]), modifying the packet (upper 10) (Fig. 5B-22B applies new header 42 to produce down packet 10{i.e. modified of upper 10}.) by updating an existing CRC (header CRC, CRCH(14)) to a new CRC (new header CRC, CRCH2(44))( [0041], Fig. 5B,  when the header 12 is modified, generates a new routing header CRC, CRCH2(44) (via 22B-[0053]).) without using a contribution of a payload (data 16) of the packet to the updating ( [0055], router 30 left data 16 untouched during the updating of the header CRC; Also see Fig. 5B, wherein 22B produces updated CRCH2(44) from new header 42, without using contribution of data 16 to the updating. ) (Hence when header 12 has changed to new header 42, packet 10 (upper) is modified to new packet 10 (down), by updating old CRC 14 to new CRC 44 without using contribution of data 16 to the updating.)
	Huffman does not teach processing the packet as the packet traverses a datapath of the apparatus,
	However, in an analogous art, Seshadri teaches a method of updating a cyclic redundancy code (CRC) (Col 11, line 40-41) of a packet (network packet 312/112-Fig. 3/1) in an apparatus (network device 200-Fig. 2/is a switch-see Col 4, line 66-67—has packet processor 250/110.), the method comprising:
	processing the packet (312/112) as the packet traverses a datapath (dependency graph; with BRI) of the apparatus (200/switch) (Col 11, line 44-47,Fig. 5, at 530-- a dependency graph stored in a memory in the packet processor for the identified packet header modification may be traversed to obtain an operation to apply the packet header modification; see Fig. 1.)(Hence the 250/110 processing the packet as the packet traverses a datapath of the switch.), the processing comprising:
	determining whether a header of the packet has changed to a new header ( Col 11, line 42, Fig. 5, at 520- packet header modifications is identified for the packet { the packet header to be changed-see Abstract-it is obvious will changed to new Header.}.); and 	
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Seshadri and apply them on the teaching of Huffman to provide networking device such as network switch, router, brick, etc. for packet header modification for hardware-based packet processing, for faster service, better performance, (Seshadri; Col 11, line 14-18; Col 1, line 11-16.).

Regarding claims 2 and 12, Huffman further teaches wherein the processing further comprises:
	calculating an existing contribution of the header (header 12) to the existing CRC (CRC.sub.H 14) ([0041], Fig. 4-host port 20 generates {calculates via CRC engine 22 A-see [0042] } a CRC for the routing header 12, generating the CRC.sub.H 14. ); and
	calculating a new contribution of the new header (new header 42) to the new CRC (CRC.sub.H2 44) ([0054], Fig. 5B, CRC engine 22B produces CRC.sub.H2 44 for the new header 42.);
	wherein the updating comprises replacing the existing contribution (CRC.sub.H 14) with the new contribution (CRC.sub.H2 44)( [0055], The new routing header 42 and the CRC.sub.H2 44 are transmitted for the updating of the header CRC {i.e. from CRC.sub.H 14 to CRC.sub.H2 44—see Gig. 5B}).
	
Regarding claims 6 and 16, Huffman further teaches wherein the processing further comprises compacting the packet (10) having the new header(42) after calculating the new contribution (CRC.sub.H2 44) and prior to updating the existing CRC (CRC.sub.H 14) ([0055], The new routing header 42 and the CRC.sub.H2 44 are transmitted for the updating of the header CRC {i.e. from CRC.sub.H 14 to CRC.sub.H2 44—see Gig. 5B}; Wherein [0057], new routing header 42 and CRC.sub.H2 44) were subsequently generated; see FIG. 5B, wherein compacting the 10 with the 42 after calculation of the 44, prior to update the 14.).
	
Regarding claims 9 and 19, Huffman does not teach wherein the processing further comprises: parsing the packet and determining a routing modification of the packet; and providing packet to a data plane interface of the apparatus.
	However, in an analogous art, Seshadri teaches wherein the processing further comprises: 
	parsing the packet (Col 7, line 37- Packet parser 320 parses the packet header{i.e. packet}.) and determining a routing (forwarding) modification of the packet ( Col 8, line 8-14-(IP) headers for the packet is evaluated{via 340} with respect to routing table {for performing different routing decisions-Col 8, line 26-28}, to determine forwarding to be performed.)(Hence the 340 determined a routing modification of the packet.); and
	providing packet to a data plane interface (egress 304) of the apparatus (network device 200-Fig. 2/is a switch-see Col 4, line 66-67—has packet processor 250.) ( Col 8, line 57- 340 sends the packet to  packet modifier 370 {i.e. egress pipeline 304 is implemented to provide forwarding of network packets as part of the data plane- Col 6, line 65-67, Fig. 3} ).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Seshadri and apply them on the teaching of Huffman to provide networking device such as network switch, router, brick, etc. for packet header modification for hardware-based packet processing (Seshadri; Col 11, line 14-18.).

Regarding claims 10 and 20, Huffman does not teach wherein the apparatus is a switch.
However, in an analogous art, Seshadri teaches wherein the apparatus (network device 200-Fig. 2) is a switch (the 200 is a switch-see Col 4, line 66-67). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Seshadri and apply them on the teaching of Huffman to provide networking device such as network switch, router, brick, etc. for packet header modification for hardware-based packet processing (Seshadri; Col 11, line 14-18.).

Regarding claim 11, Huffman teaches an apparatus (router 30-Fig. 2; has 22B-[0041]) comprising processing circuitry ([0011]; 22B processing header CRC) and memory ([0006]),
wherein the processing circuitry ([0011]) is configured to:
	determining whether a header (routing header (12)) of the packet (upper packet 10) has changed to a new header (new routing header (42)-Fig. 5B) ( [0041], Fig. 5B- router 30 verifies integrity of routing header 12 and the header 12 is modified {to new routing header 42-see [0053]}.); and 
	in response to a determination that the header (routing header (12)) has changed (router determines that header 12 has changed to new header 42-Fig. 5B; [0041]), modifying the packet (upper 10) (Fig. 5B-22B applies new header 42 to produce down packet 10{i.e. modified of upper 10}.) by updating an existing CRC(header CRC, CRCH(14)) to a new CRC(new header CRC, CRCH2(44))( [0041], Fig. 5B,  when the header 12 is modified, generates a new routing header CRC, CRCH2(44) (via 22B-[0053]).) without using a contribution of a payload (data 16) of the packet to the updating ( [0055], router 30 left data 16 untouched during the updating of the header CRC; also see Fig. 5B, wherein 22B produces updated CRCH2(44) from new header 42, without using contribution of data 16 to the updating. ) (Hence when header 12 has changed to new header 42, packet 10 (upper) is modified to new packet 10 (down), by updating old CRC 14 to new CRC 44 without using contribution of data 16 to the updating.)
	Huffman does not teach determine whether a header of a packet traversing a datapath of the apparatus has changed to a new header; and the memory is configured to store the payload, the new header of the packet.
	However, in an analogous art, Seshadri teaches an apparatus (network device 200-Fig. 2/is a switch-see Col 4, line 66-67) comprising processing circuitry (packet processor 250/110-Fig. 2) and memory (240-Fig. 2),
wherein the processing circuitry (250/110) is configured to:
	determine whether a header of a packet (312/112) traversing a datapath(dependency graph; with BRI)  of the apparatus(network device 200-Fig. 2/is a switch-see Col 4, line 66-67—has packet processor 250/110.) (Col 11, line 44-47,Fig. 5, at 530-- a dependency graph stored in a memory in the packet processor for the identified packet header modification may be traversed to obtain an operation to apply the packet header modification; see Fig. 1.) has changed to a new header (Col 11, line 42, Fig. 5, at 520- packet header modifications is identified for the packet { the packet header to be changed-see Abstract-it is obvious will changed to new Header.})( Hence the 250/110 determines that a header of packet traversing a datapath of the switch has changed to new header.); and 
	the memory (240) is configured to store the payload (Col 7, line 36-37 and Col 8, line 43-45; payload is stored in memory.), the new header of the packet (Col 11, line 44-48-for packet header modification {i.e. changed to new header} is stored in memory.)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Seshadri and apply them on the teaching of Huffman to provide networking device such as network switch, router, brick, etc. for packet header modification for hardware-based packet processing (Seshadri; Col 11, line 14-18.).

12.   Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huffman (US 2004/0123221 A1) in view of Seshadri (US 9860168 B1), further in view of Muller (US 6128666 A).

Regarding claims 3 and 13, Huffman - Seshadri do not teach wherein the processing farther comprises, prior to updating the existing CRC, advancing the existing CRC by at least a number of bytes occurring after the header and advancing the new CRC by at least a number of bytes occurring after the new header.
	However, in an analogous art, Muller teaches wherein the processing further comprises, prior to updating the existing CRC (410 of Fig. 4a), advancing the existing CRC (410 of Fig. 4a) by at least a number of bytes (4 bytes-VLAN 422) occurring after the header (408 of Fig. 4a) and advancing the new CRC(CRC of Fig. 4b) by at least a number of bytes(4 bytes-VLAN 422) occurring after the new header (408 of Fig. 4b) (Col 7, line 26-36, FIGS. 4a and 4b- for packet formats that are modified; wherein FIG. 4b illustrates a VLAN supported packet. In this format the Layer 2 header, 408 is modified to include additional 4 bytes 422 that form the VLAN tag.) (Hence see Fig. 4a and 4b, wherein advancing CRC by 4 byte that is occurring after the Header 408.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Muller and apply them on the teaching of Huffman - Seshadri to provide a system and method for updating packet headers using hardware that maintains the high performance of the network element (Muller; Abstract.). 

Regarding claims 4 and 14, Huffman - Seshadri do not teach wherein if the packet contains multiple headers, at least one of which changes: advancing the existing CRC comprises advancing the existing CRC by a number of bytes occurring after all headers of the packet prior to changing the header of the packet to the new header, and advancing the new CRC comprises advancing the existing CRC by a number of bytes occurring after all headers of the packet after changing the header of the packet to the new header.
	However, in an analogous art, Muller teaches wherein if the packet (of Fig. 4a) contains multiple headers (404, 405 and 405), at least one of which changes:
	advancing the existing CRC comprises advancing the existing CRC by a number of bytes occurring after all headers of the packet prior to changing the header of the packet to the new header, and 
	advancing the new CRC (CRC of Fig. 4B) comprises advancing the existing CRC(CRC 410 of Fig. 4a) by a number of bytes(4 bytes) occurring after all headers(at last header 408 of the all headers 404,406 and 408) of the packet after changing the header(408 of Fig. 4a) of the packet to the new header (408 of Fig. 4b) (Col 7, line 26-36, FIGS. 4a and 4b- for packet formats that are modified; wherein FIG. 4b illustrates a VLAN supported packet. In this format the Layer 2 header, 408 is modified to include additional 4 bytes 422 that form the VLAN tag.) (Hence see Fig. 4a and 4b, wherein advancing new CRC by 4 byte that is occurring after at Header 408 after all headers after changing the header 408 of Fig. 4a to the new header 408 of Fig. 4b..).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Muller and apply them on the teaching of Huffman - Seshadri to provide a system and method for updating packet headers using hardware that maintains the high performance of the network element (Muller; Abstract.). 

13.   Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huffman (US 2004/0123221 A1) in view of Seshadri (US 9860168 B1), further in view of Dawson (US 6625764 B1).

Regarding claims 8 and 18, Huffman- Seshadri does not teach wherein the processing further comprises, for updating of the existing CRC, storing the payload of the packet without storing the header.
	However, in an analogous art, Dawson teaches wherein the processing further comprises, for updating of the existing CRC (18-Fig. 7), storing the payload (506-Fig. 7) of the packet without storing the header(502-Fig. 7) (Col 9, line 27-29, Fig. 7-target CRC 22 of the packet 20 {i.e. updated from CRC 18} generated by system under test 12 is based on the header 512 and the payload 514; wherein Col 9, line 23-25, The payload 514 contains the known payload 516 (which has not been modified from the known payload 506 of the packet 16.))(Hence for updating CRC 18, the 506 is stored without storing the header 502 in the modified packet 20.)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Dawson and apply them on the teaching of Huffman- Seshadri to provide efficiency and relatively high speed(Dawson; Col 3, line 6-9.).

14.   Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huffman (US 2004/0123221 A1) in view of Seshadri (US 9860168 B1), in view of Muller (US 6128666 A), further in view of Edsall (US 2003/0118053 A1).

Regarding claims 5 and 15, Huffman- Seshadri- Muller do not teach wherein the processing further comprises, for each of the headers: determining whether the header has changed to a second header; and in response to a determination that the header has changed to the second header, calculating a second contribution of the second header to the new CRC; and the updating comprises replacing the first contribution with the second contribution if the header has changed and maintaining the first contribution if the header has not changed.
	However, in an analogous art, Edsall teaches wherein the processing further comprises, for each of the headers:
	determining whether the header (204-Fig. 2) has changed to a second header (304-Fig. 3) ([0047], Fig. 3, new frame 302 includes a new EISL header 304{that is from header 204.}); and
	in response to a determination that the header (304) has changed to the second header (304), calculating a second contribution of the second header (304) to the new CRC (306) (length of 302-Fig. 3-2nd contribution) ([0047], Encapsulation comprise modification or replacement of the original CRC value 208 with a new or modified CRC value 306. So the new frame is longer than the original frame 202, a new CRC value 306 is generated (e.g., calculated) to correspond the longer length of the frame 302 that includes the newly appended EISL header 304 and its associated length.); and
	the updating comprises replacing the first contribution (length of frame 202) with the second contribution (length of frame 302) if the header (304) has changed ( [0047], new frame is longer than frame 202, a new CRC 306 is generated (e.g., calculated) to correspond the longer length of the frame 302 that includes the newly appended EISL header 304 and its associated length. a new frame is generated by encapsulating the frame with an EISL header.) (Hence if header has changed, replacing 202 with 302.) and maintaining the first contribution (length of frame 202) if the header (304) has not changed ([0047]; Fig, 2 & 3; it is obvious maintain the 202, if the 304 has not changed.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Edsall and apply them on the teaching of Huffman - Seshadri- Muller to provide methods and apparatus for encapsulating a frame for transmission in a storage area network, is a high-speed special-purpose network to solve storage limitations (Edsall; [0002]; [0008]).

15.   Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huffman (US 2004/0123221 A1) in view of Seshadri (US 9860168 B1), further in view of Davis (US 7093109 B1).

Regarding claims 7 and 17, Huffman - Seshadri do not teach wherein: a first latency is associated with calculating the existing contribution, a second latency is associated with calculating the new contribution, a sum of the first and second latency is shorter than a latency associated with changing the header to the new header and compacting the packet.
	However, in an analogous art, Davis teaches wherein:
	a first latency (short latency) is associated with calculating the existing contribution (less than 25 cycles) (Col 3, line 14-19),
	a second latency (long latency) is associated with calculating the new contribution (more than 25 cycles) (Col 3, line 14-19),
	a sum of the first (i.e.24) and second latency (i.e. 26) (24+26=50) is shorter than a latency (excess of 50 to 100 cycles.) associated with changing(modified) the header to the new header and compacting the packet ( for Long latency events typically introduce a latency excess of 50 to 100 processor cycle.)(Col 7, line 44-48) (Hence sum of the 1st and 2nd latency is shorter than a latency of changing the header{obvious to new} and obvious compact the packet.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Davis and apply them on the teaching of Huffman - Seshadri to provide the threads are processed efficiently to minimize the impact of latency in accessing data formatted in tree structure (Davis; Col 1, line 13-17.).

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439. The examiner can normally be reached Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEHEDI S ALEY/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415